


Exhibit 10.1




Amendment to Agreement of Share Purchase and Sale of Assets




This Amendment to Agreement of Share Purchase and Sale of Assets is entered into
as of May 15, 2014 (the “Effective Date”) by and between Dixie Foods
International, Inc., a Florida corporation (“Dixie”), KCI Investments, LLC, a
Nevada limited liability company (“KCI”), Robert E. Jordan, an individual (the
“Sellers’ Representative”), and the Sellers (as defined in the Sale Agreement)
(the “Amendment”).  Dixie, KCI, Sellers’ Representative and the Sellers are
sometimes collectively referred to as the “Parties.”  




Recitals




A.          The Parties have previously entered into that certain Agreement of
Share Purchase and Sale of Assets dated April 13, 2014 (the “Sale Agreement”), a
copy of which is attached hereto and incorporated herein by reference.
 Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Sale Agreement.  




B.          KCI Holding 1, LLC, a Nevada Limited Liability Company (the
“Parent”) is the sole member of and owns 100% of the outstanding membership
interests of KCI.  It is the desire of the Parent and the parties to the
Agreement that Parent become a party to the Agreement pursuant to the provisions
of this Amendment.




C.          The provisions of the Amendment and the provisions of the Agreement
taken together shall be referred to as “the Transaction.”




D.          The sole purpose of the Amendment is to facilitate and make the
logistics necessary to close the Transaction less complicated.




Amendments




1.           Other than as expressly stated in the Amendment, the terms,
recitals, provisions, warranties, and promises in the Agreement are unchanged.
 Where there is a conflict between the provisions of the Agreement and the
Amendment, the provisions of the Amendment shall govern.  Where any ambiguity is
created by a provision of the Amendment and a corresponding provision of the
Agreement, the reasonable interpretation of the provision of the Amendment,
rather than of the provision of the Agreement, shall govern.




2.           Parent shall become a party to the Transaction.




3.           Section 1.01 of the Agreement, including each of its subparts, is
deleted.  Section 1.01 now provides that Parent shall sell, convey, and deliver
to Dixie all of the outstanding KCI interests free and clear of any
encumbrances, liabilities, and liens.




4.           Section 1.02 of the Agreement is deleted.  Section 1.02 now
provides that the Contracting Shareholders shall sell to Parent and/or to its
designee(s) identified on Exhibit 1 to the Amendment the number of their shares
as stated on pages 36 and 37 of the Agreement except that Robert Jordan shall
sell and deliver to Parent and/or to its designee(s) 400,000 additional
restricted shares of Dixie common stock.  At the closing, Dixie shall issue and
deliver to Parent and/or its designee(s) an additional amount of Dixie
restricted common stock of Dixie sufficient to provide Parent and/or its
designee(s) with 96% of all of Dixie’s issued and outstanding common stock.  On
behalf of Parent, KCI has paid to Dixie the nonrefundable sum of $25,000.  At
the closing, Parent shall pay to the Contracting Shareholders the sum of
$162,856.32.




--------------------------------------------------------------------------------




5.           Article 1.03 shall be amended to include the following:  The
closing shall occur no later than June 3, 2014.




6.           In Article II of the Agreement, sections 2.01-2.28, inclusive, the
representations, warranties, and acknowledgements of KCI are amended so they are
the representations, warranties, and acknowledgements of KCI and Parent, jointly
and severally.  Parent represents and warrants its ownership and right to
transfer KCI’s LLC Interest.  Parent is the sole owner of 100% of the KCI
Interests, free and clear of any liens or encumbrances, and will defend the same
against all claims and demands of all persons. Parent has the absolute right to
sell and transfer 100% of the KCI Interests to Dixie without the consent of any
person or entity or all consents required for such sale and transfer have been
received as of the date hereof.




7.           In Article III, sections 3.01 to 3.26, the representations and
warranties of Dixie to KCI shall become representations to KCI and Parent. Dixie
understands that the KCI Interests are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law and
is acquiring the KCI Interests as principal for its own account and not with a
view to or for distributing or reselling such KCI Interests or any part thereof.




8.           In Article IV, sections 4.01 to 4.03, the representations of KCI to
Sellers shall become the representations of KCI and Parent, jointly and
severally.




9.           In Article V, sections 5.01 to 5.04 the representations of Sellers
to KCI shall become the representations of Sellers to KCI and Parent.




10.         In Article VI, sections 6.01 to 6.03, the duties of KCI shall become
the duties of KCI and Parent, jointly and severally and the duties of Sellers
and Dixie to KCI shall become duties to Parent.




11.         The provisions of section 6.02(b)(1) is amended as follows.




“to Dixie, a certificate representing the KCI Interests if the KCI Interests are
certificated and duly related transfer powers, and if the KCI Interests are not
certificated, Parent shall deliver to Dixie duly executed assignments of
Parent’s KCI Interests to Dixie; and”




12.         In the Provisions of Article VII, section 7.01 and each of its
subparts, (a) – (k), the rights of KCI shall also become the rights of Parent.




13.         In the Provisions of Article VII, section 7.02 and in each of its
subparts (a) – (f) the duties of KCI shall become the duties of KCI and Parent,
jointly and severally.




14.         In Article VIII, subparts 8.01 – 8.11 the duties and rights of KCI
shall become the duties and rights of KCI and Parent, jointly and severally.




15.         In Article IX, sections 9.01 – 9.05, the rights and duties of KCI
shall become the rights and duties of KCI and Parent, jointly and severally.




16.         In Article X, sections 10.01 – 10.10, the rights and duties of KCI
shall become the rights and duties of KCI and Parent, jointly and severally.




2

--------------------------------------------------------------------------------




The Parties hereto have executed and delivered this Amendment to Agreement of
Share Purchase and Sale of Assets as of the Effective Date.




Dixie:




 

Dixie Foods International, Inc.

 

a Florida corporation

 

 

 

 

 

 

 

By:

/s/ Robert E. Jordan

 

 

Robert E. Jordan,

 

 

President and Chief Executive Officer







Sellers’ Representative/Indemnifying Shareholder:




 

/s/ Robert E. Jordan

 

Robert E. Jordan,

 

an individual




On behalf of himself and on behalf of each of the Sellers pursuant to the
authority granted to him by the Sellers under the Sale Agreement.







KCI:




 

KCI Investments, LLC

 

A Nevada limited liability company

 

 

 

 

 

 

 

By:

/s/ Kenneth Antos

 

 

Kenneth Antos,

 

 

Chief Executive Officer







KCI Holding:




 

KCI Holding 1, LLC,

 

A Nevada limited liability company

 

 

 

 

 

 

 

By:

/s/ Kenneth Antos

 

 

Kenneth Antos,

 

 

Chief Executive Officer




3

--------------------------------------------------------------------------------